Carter, J.,
dissenting.
Í am unable to concur in the view announced in the opinion in this case that the $100,000 of bonds in the-hands of the trust company in New York have either b°en-*678■“issued” within the meaning of that word as used in the title of Chapter 4912, laws of 1901, or that they have been "disposed of for value;” within the meaning of those words as used in (he body of that act. I am also unable to agree to the proposition that in ascertaining the meaning of the title of an act the body thereof can be taken Into .consideration so as to cut down the natural ordinary meaning of the words used in the title, when determining the propriety of an attack upon the body of such act as being beyond the scope of the title and' therefore, unconstitutional. The constitution requires the subject of the act to be briefly expressed in the title. We must therefore first interest the title by its language alone to determine what it means. If the title is- so framed as to apply equally to one of two subjects, then either subject may be legitimately legislated upon in the body of the act, but if the title according to the ordinary plain meaning of the words used therein embraces a particular subject, this meaning cannot be altered by looking to the body of the act where similar language is used, but evidently In a different sense. I understand the rule to be that the title can be considered in determining 1he meaning of the body of the act. but the court in this instance, reverses the rule entirely and if the rule announced! is to prevail then in every case of ambiguity or doubt as to the meaning of the title, or of conflict between the title and the body the entire act must be. considered in determining the meaning of the title. Such a rule eliminates from the constitution one of the most salutary safe-guards against vicious legislation. Northwestern Manf’g Co. v. Wavne Circuit Judge, 58 Mich. 381, 25 N. W. Rep. 372.
*679The title of -the act under consideration is “an act to validate any bond® issued by any county in the State of Florida since the 11th day of May, 1899, for the purpose of constructing highways, court houses or jails, or for either or any such purposes.” It is conceded in the opinion that the ordinary meaning of the word “issuadi” when applied to bonds and commercial instruments, includes the idea of delivery. The definitions quoted from the dictionaries “to go forth as authoritative or binding” “to proceed as from a source” “to send out officially” each include the idea of a fully completed transaction including delivery where that is necessary. The words “bonds issued by any iciounty” used in the title are not accompanied by other language indicating that a restricted meaning is to be given the word “issued” as was the case with language construeed in the decisions by the United States Supreme Court and' the Texas and Washington courts cited in the opinion. In those cases while the meaning I contend for was recognized as the plain ordinary meaning of the word issued, yet the context showed that such meaning was not there intended, an,d in that very essential respect those decisions differ from ours. If there is nothing in the title showing that legislature used the word issued in a sense more limited than it would ordinarily and naturally bear, then I think Ave are not justified in giving it such limited meaning because language is used in the body of the act allowing that the same .word there used is intended to have shell limited' meaning. But aside from this, I do not think there is anything in the body of the act tending to snow that the Avord “issued” as used in the title or the body was to have a restricted meaning. On the'contrary I *680think the words “disposed of'for value,” show clearly that the legislature did not intend to validate bondsxuerely contracted -to be sold, or sold for future delivery,, where the purchase money had not been paid and where the bonds had not only not been delivered, but were still in the hands of the agents of the county subject to Us order. The words “disposed of for value”, convey the-idea of delivery and payment of the purchase price and therefore this expression is not only fully as broad but broader than the word “issued.” If the legislature knew the facts with regard' to the Dade county oonds, and intended to validate all of them it could not have used language more inappropriate to accomplish that result. It is safe to say that if the facts were known, and it were intended to validate alt the bonds very different language would naturally have been used. The entire scope of the act seems to be to protect purchasers who have spent their money for bonds that are of doubtful validity because of irregularities in the “proceedings taken for the issue of the sanie,” and not to validate bonds in the hands of the county authorities in order to enable them to sell the same.' The contract between the banks and the county for the $100,000 of bonds at the time of the passage of the validating act could not have been enforced against either party, because the bonds, the subject-matter of the contract were invalid, and' the purchaser needed no protection, having paid out nothing for such bonds, and having a complete defense against any claim Tby the county for failure to*take and pay for the bonds under the accepted bid. The act applies only tó bonds “disposed of for value,” not to bonds “contracted for future delivery.” The purchaser had not. *681paid cue dollar for the bonds which the county is held to. have “disposed of for value,” nor had the county received a dollar on account of such bonds. How can it be said that under these circumstances the bonds have been disposed of for value? I think the interpretation given the: validating aic-t in this case is too liberal in view of the: language used, and the evident purpose for which it was framed, and therefore dissent from the conclusion announced that the $100,000 of bonds now in the hands of the trust company in New York were validated by that act .